Brosman, Judge
(concurring in the result) :
I concur in the result. I do not concur outright only because I am in some doubt concerning the appropriateness of some of the several reasons assigned by the majority for its approval of the admission of the unsigned paper said to constitute the confession of the accused. I quite agree, of course, that its admission did not constitute error.
II
I understand from the principal opinion that three grounds for admissibility were considered, and that two of these are assigned. The three were: (1) The document may come in as a memorandum under the doctrine of past recollection recorded. (2) The paper is *679properly usable to rehabilitate the witness, Peek, by means of a showing of prior consistent statements, following his impeachment by the contradiction of the accused. (3) The document is admissible to impeach the accused as a witness through a demonstration of previous inconsistent statements.
The first of these grounds was rejected — and correctly, I believe. I am sure that this action was required by the provisions of paragraph 146a of the Manual — this, quite apart from any views I may hold on the question of whether the rule there laid down is the preferable one. Cf. Wigmore, Evidence, 3d ed, § 738. The remaining two seem to have been relied on by the majority in reaching its conclusion.
I incline to question the utility of the principle of impeachment here — certainly without more elaborate consideration of a number of problems which must be dealt with in any application of this theory to the facts of the instant case. Some of these are: (1) The fact that the unsigned document was not at all offered for an impeaching purpose. (2) The fact that no sort of proper foundation was laid — in that the accused does not appear to have been asked — in connection with the paper’s admission, and with mention of time, place and person — if he had made the inconsistent statements embodied in the unsubscribed paper. (3) The fact that the court-martial was not instructed that the exhibit’s contents were to be considered for an impeaching purpose only, and not for that of establishing the truth of the matters asserted therein. It may not follow, of course, that we are required to reject the exhibit for these reasons. Certainly, we are not in the position of the law officer at the time of tender. Rather we are acting after the fact, and our function is to determine whether the admission of the statement — granting error — resulted in prejudice to the accused. At the same time, numerous undeveloped questions are undeniably present — and I am uncertain at the moment ábout how some of them should be resolved.
Additionally, I am doubtful that the usual judicial thinking on the subject of rehabilitation and support, as such, will help us much. In fact,, if we have here no more than an unadorned instance of attempting to rehabilitate the witness, Peek, through proof of prior consistent statements, following his impeachment by the contradiction of the accused, I am gravely afraid that the offered evidence of consistent assertions, as such, must be excluded under the general rule. See Wigmore, supra, §1127; Manual, paragraph 153a.
Ill
Rather than to rely on either of these, I would much prefer to find the reason for our decision in this branch of the case in its narrow facts. We find offered here evidence of a confession made by the accused. Two items of proof tending to establish this confession were offered: (1) the oral testimony of Peek, the CID agent; (2) a document purporting to contain a specific and incriminating narrative statement by the accused — after warning — based on answers to certain questions concerning the offense put to him by Peek. They are both admissible — and I see no basis for a claim that in offering both the prosecution was offensively accumulating evidence of guilt. Oral testimony establishing a confession by  an accused is admissible without regard to the presence of a written confession — a rule which appears to reflect a variety of exception to the best evidence rule. Manual, paragraphs 140a, 143a. Similarly, despite the presence of testimony before the court-martial  concerning the accused’s verbal confession, a document prepared as a written confession is admissible — apparently an exception to any sort of general prohibition against the introduction in evidence of memoranda made by a witness who enjoys a present recollection of the events in question. Thomas v. United States, 15 F2d 958, (CA 8th Cir); Litkofsky v. United States, 9 F2d 877, (CA 2d Cir); Brown v. State, 247 Ala 288, 24 So2d 223; People v. Giro, 197 NY 152, 90 NE 432; State v. Adams, 339 Mo 926, 98 SW2d 632; cf. People v. Reed, *680333 Ill 397, 164 NE 847. Indeed, that which has been reduced to writing and signed by the accused as his confession is regarded as having special weight and reliability. People v. Giro, supra; Wharton, Criminal Evidence, 11th ed, § 582; cf. Wigmore, Evidence, 3d ed, § 1179; Manual for Courts-Martial, U.S. Army, 1949, par 127b. In such a case the accused has indicated his assent to a particular form of words, and thus greater precision is afforded than through an account by a witness of an accused’s wholly oral confession. Since the authorities appear to  draw no distinction as to the admissibility of a written confession dependent on subscription by the accused, I conclude that a document prepared for the accused’s signature, with his concurrence in the preparation, is admissible regardless of whether he finally signed the document. State v. Foulds, 127 NJL 336, 23 A2d 895, citing 22 CJS, Criminal Law, § 833; Wharton, supra, p 961; United States v. Hepner, 3 CMR(AF) 608; cf. Gray v. Commonwealth, 293 Ky 833, 170 SW 2d 873. Consequently, I would hold that the instant exhibit was properly admitted — without in any way binding myself in respect of an instance in which the offered document amounts to no more than an informal memorandum by the investigator embodying notes of an accused’s confession of which the writer has a present recollection.